Exhibit FORM OF CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES AND PRIVILEGES OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK OF ENTERTAINMENT DISTRIBUTION COMPANY, INC. Pursuant to Section 151 and Section 103 of the General Corporation Law of the State of Delaware, the undersigned, Jordan M. Copland, the Interim Chief Executive Officer, Chief Financial Officer, Treasurer and Secretary of Entertainment Distribution Company, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware DOES HEREBY CERTIFY: That pursuant to the authority conferred upon the Board of Directors by the Amended and Restated Certificate of Incorporation, as amended, of the said Corporation, the said Board of Directors, on April 2, 2008, and effective as of that date, adopted the following resolution creating a series of shares of Preferred Stock designated as Series A Junior Participating Preferred Stock: “RESOLVED, that pursuant to the authority vested in the Board of Directors of the corporation by the Amended and Restated Certificate of Incorporation, the Board of Directors does hereby provide for the issue of a series of Preferred Stock, $0.01 par value, of the Corporation, to be designated “SERIES A JUNIOR
